Title: To James Madison from Robert R. Livingston, 8 October 1801
From: Livingston, Robert R.
To: Madison, James


Dear Sir
New York 8h. Octr 1801
Some fatality seems to attend my geting away. After waiting impatiently for my dispatches in this place (where both my family & ships crew incur some risk of the yellow fever) & having just recd them, I prepared to embark on saturday, when the ship in coming round the battery, with a pilot on board of 20 years standing, in fine weather, struck upon a bank that was well known to every body here, where she still lays the water having fallen from her above five feet.
Whether this was design, or carlesness [sic], which is more probable, the pilot should be compelled to pay the expence & damage incurred, as a lesson to others, particularly as he is too wealthy to regard a removal from Office. I am in hopes however that by taking out the cannon, & stores she may be got off this night. It is the general opinion here that it would be very improper that she should proceed on her voyage without a thorough inspection; which may detain us many days after she gets off. Should we meet wh this delay, I could wish to receive a copy of the letter of credence open, to deliver to the minister. Also a cypher with Mr. Pinkney & Mr. King. I left in the office of foreign affairs a number of blanks that may be filled up for that purpose if they are still there, as they are sufficiently secure & easy in the use. I want also a copy of the laws of the last sessions of Congress, which is not to be got here, and of the treaty with the expunged articles, & of the several orders of the French government relative to prizes & captures.
I find on examining my commission, that the date both of month & year are written or razures as they are not noted. I hope it will be noted on the record. The alteration was unnecessary so far as it related to the appointments of the office, which it was understood were to begin from the day I left home in persuance of the duties of my place, without regard to the date of the commission. I have accordingly commenced my account with the 23d Sepr. the day I left home for this place with my family, having kept a Vessel in pay for some time before, but deferred my departure as long as your letters, & those of the Secretary of the navy, would justify me to myself in so doing.
I have applied to the Collector to take my draft on you for my outfit. This I hope will meet your approbation, as I could in no other way negotiate the business with the Merchants or the banks. A letter of advice will accompany the draft. The Collector is desirous of receiving as soon as convenient the Secretary of the treasury’s approbation of this Step.
Friday morning.
The Ship is still aground, but as she is considerably lightened, & has moved a little, hopes are entertained of her being got off this night. You may however I believe calculate (I say it with regret) upo⟨n⟩ my being here 8 days longer. I have the honor to be with the highest essteem & respect Dear Sir Your Most Obt hum: Servt
Robt R Livingston
P. S. A Ship in 29 days from France brings a confirmation of the conquest of Egypt by the british.
 

   RC (DNA: RG 59, DD, France, vol. 8).


   The commission was dated 2 Oct. 1801 (see Wagner to JM, 12 Sept. 1801, n. 1).

